DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims present a practical application, i.e. defect processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 13, 13, 18 and 18, respectively of U.S. Patent No. 10448271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader versions of the claims in the patent.  For claim 1 of the application, “obtaining one or more defect clusters…criterion” directly corresponds to claim 1 of the patent, “obtaining one or more defect clusters…criterion”, “wherein the defect map also comprises non-clustered defects” of the application corresponds to “defect map comprises non-clustered defects” in claim 2 of the patent, “identify defects of interest…cluster” of the application corresponds to “identify defects of interest…clusters” in claim 1 of the patent, “identify DOI …non-clustered defects” of the application corresponds to “identify DOI…non-clustered defects” of claim 2 of the patent, “combine …specimen” of the application corresponds to “combine…specimen” of claim 2 of the patent.  For claim 2 of the application “for each given defect cluster…thereof” corresponds to “for each given defect cluster…thereof” of claim 1 of the patent. Claim 11 of the application maps to claims 12 and 13 of the patent in the same way claim 1 of the application maps to claims 1 and 2 of the patent.  Regarding claim 13 of the application, “set of cluster attributes…thereof” corresponds to “set of cluster attributes…thereof” of claim 12 of the patent.  Claim 19 of the application maps to claims 17 and 18 of the patent in the same way claim 1 of the application maps to claims 1 and 2 of the patent.  Regarding claim 20 of the application, “for each given defect cluster…thereof” corresponds to “for each given defect cluster…thereof” of claim 17 of the patent.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-18, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite the limitation “the label” in line 3.  IT is unclear as to which label the applicant is referring to, as the given defect cluster is associated with one or more labels.
Claims 16 recites the limitation “the working point” in line 1.  It is unclear as to which working point the applicant is referring to, since “a working point” is claimed multiple times previously.
Claim 18 recites the limitation "the working point" in lines 1 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the first label" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second label" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the non-clustered defects" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter and would be allowed if amended to overcome the above issues.  
Claims 1, 11 and 19 contain allowable subject matter regarding identifying the first defect filtration for each given defect clusters, identifying DOI in the claimed non-clustered defects by preforming a separate second defect filtration as claimed, and combining the DOIs as claimed, wherein the defect clusters are detected on the claimed defect map of clustered and non-clustered defects, each given defect cluster characterized by the claimed attributes, including the spatial attributes of spatial density meeting the claimed density criterion.  It is noted that U.S. Patent Luu et al clusters the non-clustered data (col. 5, lines 50-54) before filtering (fig. 4) and thus cannot be applied to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/31/2022